DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13 in the reply filed on 10/21/2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for additive manufacturing of a structure on at least one surface to be processed of a component in a device for additive manufacturing.”  It is unclear how the term “to be processed” modifies “the at least one surface” and whether such processing comprises step “f) processing” of the instant claim or a subsequent, non-claimed, processing step.  Furthermore, the recited step “f) processing the component” does not recite any specific step of additive manufacturing nor formation of a “structure”, and steps a) to e) are similarly silent.  Therefore, it is unclear what step is required by the recited “processing the component in the device for additive manufacturing by means of working data on the basis of measuring data of step d)” and unclear whether it requires a step of additive manufacturing, whether it requires formation of the “structure” recited in the preamble, or whether any type of processing step “in the device for additive manufacturing by means of working data on the basis of measuring data of step d)” would meet the instantly claimed limitation.
Claim 1 recites the limitation "working data on the basis of measuring data" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-13 are indefinite based on their dependency.
The Claim 1 limitation “by means of working data on the basis of measuring data” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether “working data” relates to a function and if so, unclear what function is being described.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 2 recites “wherein the device for additive manufacturing controls the additive manufacturing of the structure on the basis of these working data in step f) in such a way that the structure adjoins the surface to be processed and is firmly connected to the component.” Step f) as detailed with respect to Claim 1 does not actually recite a step of additive manufacturing of a structure on a surface to be processed.  Therefore, the above recited limitation, in particular the terms “the additive manufacturing” and “the structure” lack antecedent basis.
Claim 3 recite “a necessity of an adaptation of reference data of the structure is determined, and when appropriate” is indefinite as it is unclear what deviation or condition is necessary or sufficient to constitute a “necessity.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hummeler et al. (US 2018/0099454)(previously cited) in view of Mittendorf (US 2012/0222306) and Lopez et al. (WO 2016/173668)(cited on IDS).
With respect to Claims 1 and 8, Hummeler teaches a method of additive manufacturing comprising providing an auxiliary plate suitable for attachment to a building base (i.e. fastening on working plate) wherein the auxiliary plate has at least one predetermined common reference point, wherein the reference point is used to precisely position the plate/components within an additive manufacturing device. (para. 1-2, 11, 13-14, 17, 58; Fig. 1).  Hummeler teaches that the method is drawn to where semi-finished part or preform component arranged on an auxiliary plate is movable for further processing wherein the reference point is used in orienting the further additive manufacturing device processing. (para. 17, 21-25, 77, 94-96).  Thus, Hummeler teaches a method comprising where a component is provided on an auxiliary plate, the auxiliary plate with the at least one reference point and the component are introduced into a device for additive manufacturing and detachably fastening the auxiliary plate to a working plate, and processing the component in the device using data related to the orientation of the reference point and the component. 
As detailed above, Hummeler teaches wherein a component such as a semi-finished part or preform is provided on an auxiliary plate, but does not specifically teach “fastening” the component on the auxiliary plate.
Mittendorf teaches a method of repairing a component part of a turbine, the method comprising providing a damaged part (i.e. “component”), mounting it to a repair fixture (i.e. “auxiliary plate”), providing the repair fixture on a working plate in an additive manufacturing device, and processing the part including additively manufacturing a structure on a surface of the damaged part. (para.6-7, 33, 44).  Thus, Mittendorf teaches additively forming a structure on a surface to be processed on a component, wherein the component is fastened on an auxiliary plate prior to introducing the auxiliary plate into a device for additive manufacturing for forming a structure on a surface of then component.
It would have been obvious to one of ordinary skill in the art to modify the method of Hummeler to fasten a component to an auxiliary plate before introducing the auxiliary plate into an additive manufacturing device for additively forming a structure on a surface of the component, as taught by Mittendorf, in order to obtain a secure placement of the structure and minimize misalignment of the component and/or structure.  Furthermore, it would have been obvious to one of ordinary skill in the art to use the method of Hummeler to additively form a structure on a surface of a component wherein the component is a damaged component part of a turbine and the structure repairs such damage, as taught by Mittendorf, in order to more precisely form such repair structure using the reference point methodology of Hummeler.
In addition, while Hummeler teaches a reference “point,” Hummeler is silent as to whether the reference point comprises a physical reference “marking.”  Additionally, while the method of Hummeler implicitly teaches a step of sensing, detecting, or measuring a reference point location for alignment in the processing step, it does not explicitly teach a step as instantly claimed.
Lopez teaches a method of additive manufacturing comprising providing a work surface with a reference marking, printing a test pattern on the reference pattern using an additive manufacturing device (thus, forming an additively manufactured “component”), using a sensor unit to measure and compare the reference marks and test pattern to detect misalignment of the additive manufacturing device, then using the measured misalignment data to correct the position of an additive manufacturing process (i.e. processing in a device for additive manufacturing by means of working data on the basis of measuring data of sensing step). (Fig. 2; p. 11, 15-18).
It would have been obvious to one of ordinary skill in the art to modify the method of Hummeler in view of Mittendorf to comprise a reference point comprising at least one reference marking, use a sensor to measure the at least one reference marking in relation to an additively manufactured component wherein the position of the component with reference to the at least one reference marking is recorded, and processing the component by means of working data on the basis of the recorded/measured data, as taught by Lopez, in order to more precisely identify and orient the component within an additive manufacturing device and more precisely process at least one surface of the component in the additive manufacturing device.
Finally, the instantly recited step “c)” is optional and therefore, the method of Hummeler in view of Mittendorf and Lopez are deemed to meet the instantly claimed method.
With respect to Claim 2, Hummeler teaches wherein a device for additive manufacturing control additive manufacturing of a structure (i.e. additional additive deposition) on a semi-finished previously additive manufactured component to “complete” the component, wherein the additive manufacturing process is controlled on the basis of a reference point. (para. 24).  Furthermore, Hummeler in view of Mittendorf teach where the structure adjoins a surface to be processed and is firmly connected to the component as such structure repairs a damaged portion of the component. (see rejection of Claim 1 above).  As detailed above with respect to claim 1, Lopez teaches using a sensor to obtain working data on the basis of a spatial arrangement of an additively formed material and a reference marking.  Thus, for the same reasons as recited with respect to Claim 1, it would have been obvious to one of ordinary skill in the art to modify the method of Hummeler in view of Mittendorf and Lopez, to generate working data after step (d) on the basis of a spatial arrangement of the surface to be processed on the semi-finished component of Hummeler with respect to the at least one reference marking, wherein the device for additive manufacturing controls the additive manufacturing of the structure on the basis of the working data in step f), in order to precisely form the structure on the surface to be processed and form a structure firmly connected to the component.
With respect to Claim 3, Lopez teaches wherein measured data is compared with reference information, deviations between the measured data and reference are determined and the necessity of an adaptation is processing is determined and implemented. (p. 16-18).  Hummeler teaches using a reference point and CAD models (i.e. reference data of the component) to precisely position and perform processing including adapting working data based on identified deviations or issues such as unwanted overlap. (para. 11, 15-25, 69-84).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the method of Hummeler in view of Lopez such that after measuring the reference marking and component (step d), compare the measured data with reference data of the component(s), as taught by Hummeler, identify deviations and adapt working data based on such deviations, if necessary, to perform additive manufacturing of the structure based on the adapted working data, in order to correct for misalignment and/or structural defects in the semi-finished component.
With respect to Claim 4, Hummeler teaches using a common reference point for aligning an auxiliary plate on a working plate and wherein object are assigned fixed relationships within a build area. (see rejection of Claim 1; para. 11-13, 24, 58, 73-77).  Thus, it would have been obvious to modify the method of Hummeler in view of Mittendorf and Lopez to fasten the auxiliary plate on the working plate at a predetermined position with predetermined alignment based on said common reference point in order to obtain a precise alignment of the auxiliary plate within the additive manufacturing device.
With respect to Claim 5, Hummeler teaches calibrating an auxiliary plate orientation in and additive manufacturing device (para. 24).  It would have been obvious to one of ordinary skill in the art to determine the exact position and alignment of the auxiliary plate by a detection method, in order to properly calibrate the auxiliary plate and component within the additive manufacturing device after fastening the auxiliary plate on the working plate.
With respect to Claims 6 and 13, Hummeler teaches that the reference point may comprise a particular position on a component, and thus it follows that Hummer in view of Mittendorf and Lopez would comprise a fastened three-dimensional body which may be formed by additive manufacturing. (para. 11-17).  It would have been obvious to one of ordinary skill in the art to modify the method of Hummeler in view of Mittendorf and Lopez to include at least one reference marking comprising a predetermined position of the three-dimensional component fastened to the auxiliary plate in order to obtain more precise alignment/orientation.
With respect to Claims 7 and 12, Hummeler in view of Mittendorf and Lopez teach measuring the reference marking and component using the same method, that is, using a sensor such as an optical sensor. (Lopez, p. 15-16).
With respect to Claim 9, Hummeler teaches a method comprising a plurality of components each with at least one surface to be processed fastened to an auxiliary plate. (para. 13-24, 48).
With respect to Claim 10, Hummeler teaches wherein the additive manufacturing method comprises selective laser sintering or melting. (para. 48, 64-66).
With respect to Claim 11, Hummeler teaches wherein the structure is produced on the component from a metal, metal alloy, or ceramic. (para. 64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735